Citation Nr: 0626671	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a higher level of special monthly 
compensation (SMC) based on the need for special aid and 
attendance or a higher level of care under 38 U.S.C.A. § 1114 
(r)(2).

2.  Entitlement to an effective date earlier than November 
14, 2005, for the award of special monthly compensation (SMC) 
benefits under 38 U.S.C.A. § 1114 (r)(1).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1969 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In July 2006, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

By a June 30, 2006 letter, the undersigned Veterans Law Judge 
notified the veteran of the grant of an advancement of this 
case on the docket based on a finding of good cause.  
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The appellant's service-connected disabilities include 
anatomical loss of the right foot and loss of use of the 
right hand, rated as 100 percent disabling; post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling; 
limitation of motion of the right shoulder and elbow, rated 
as 40 percent disabling; a left knee disability, rated as 30 
percent disabling; bilateral hearing loss, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
right shoulder scars, rated as 10 percent disabling; shell 
fragment wound residuals of the right chest, rated as 10 
percent disabling; trigger fingers of the left hand, rated as 
10 percent disabling; and abdominal scars, rated as 10 
percent disabling.

2.  Personal health care services are not provided to the 
appellant on a daily basis in his home by a person who is 
licensed to provide such services or by a person who provides 
such services under the regular supervision of a licensed 
health care professional.

3.  The appellant's representative submitted a written claim 
for increased special monthly compensation (SMC) benefits in 
December 1999.  

4.  The appellant's representative submitted a written claim 
for increased special monthly compensation (SMC) benefits 
under 38 U.S.C.A. § 1114(r)(1) in March 2003.

5.  Service connection is not in effect for anatomical loss 
or loss of use of both upper or lower extremities, for visual 
acuity of less than 5/200, deafness, or for loss of bowel and 
bladder control.

6.  In August 2005, a VA mental health services professional 
examined the appellant and documented symptoms congruent with 
the assignment of a 100 percent evaluation for PTSD; no 
earlier documentation of such symptomatology is of record.


CONCLUSIONS OF LAW

1.  The criteria required for a higher level of special 
monthly compensation (SMC) based on the need for special aid 
and attendance or a higher level of care under 38 U.S.C.A. 
§ 1114 (r)(2) have not been met.  38 U.S.C.A. §§ 1114(r)(1) 
(2), 1502, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352 (2005). 

2.  The criteria for assigning an effective date of August 8, 
2005, and no earlier, for the assignment of a 100 percent 
rating for the service-connected PTSD disability and thereby 
benefits pursuant to 38 U.S.C.A. § 1114 (r)(1), have been 
met.  38 U.S.C.A. §§ 1114(r)(1), 1155, 5102, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.351, 3.352, 3.400, 4.130 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by correspondence dated in November 2003.  That 
document informed the veteran of VA's duty to assist and what 
kinds of evidence the RO would help obtain.  

In that letter, in the Statement of the Case (SOC) and in the 
Supplemental Statements of the Case (SSOC), the RO informed 
the appellant about what was needed to establish entitlement 
to increased special monthly compensation (SMC) ratings, as 
well as what was needed to establish an earlier effective 
date for the grant of benefits under 38 U.S.C.A. § 1114 
(r)(1).  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated his 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant was afforded VA 
medical examinations, as well as a Board hearing.  VA medical 
records were obtained and associated with the claims file.  
The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in 
March 2006.

The appellant was also provided with notice as to the 
clinical findings needed for higher SMC evaluations and the 
findings required for an earlier effective date, as well as 
the assistance VA would provide.  Proceeding with this matter 
in its current procedural posture would not therefore inure 
to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased SMC evaluations and what was 
needed to establish earlier effective dates, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant's spouse testified at the June 2006 Travel 
Board hearing that all of the appellant's medical care was 
provided through VA facilities.  She also testified that two 
of the appellant's treating physicians had stated that the 
appellant was in need of in-home services of a licensed 
health care provider.  She said that she and her daughter 
provided care on a daily basis for the appellant and that 
they could not leave him alone at all.  

I.  Claim for 38 U.S.C.A. § 1114(r)(2) benefits

A veteran is entitled to special monthly compensation, above 
the rate provided by 38 U.S.C.A. § 1114(r)(1) when, in 
addition to the need for regular aid and attendance, he or 
she is in need of a higher level of care.  VA regulations 
provide examples of what services constitute "personal 
health-care services," and define the classes of persons who 
may provide such services.  The provisions of 38 C.F.R. 
§ 3.352(b) are as follows:

Need for a higher level of care shall be 
considered to be need for personal 
health-care services provided on a daily 
basis in the veteran's home by a person 
who is licensed to provide such services 
or who provides such services under the 
regular supervision of a licensed health-
care professional.  Personal health-care 
services include (but are not limited to) 
such services as physical therapy, 
administration of injections, placement 
of indwelling catheters, and the changing 
of sterile dressings, or like functions 
which require professional health-care 
training or the regular supervision of a 
trained health-care professional to 
perform.  A licensed health-care 
professional includes (but is not limited 
to) a doctor of medicine or osteopathy, a 
registered nurse, a licensed practical 
nurse, or a physical therapist licensed 
to practice by a State or political 
subdivision thereof. 

38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-
care professional," as used in paragraph (b)(2) of this 
section, means that an unlicensed person performing personal 
health-care services is following a regimen of personal 
health-care services prescribed by a health-care 
professional, and that the health- care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  38 C.F.R. § 3.352(b)(3).  A person performing 
personal health-care services who is a relative or other 
member of the veteran's household is not exempted from the 
requirement that he or she be a licensed health-care 
professional or be providing such care under the regular 
supervision of a licensed health-care professional.  
38 C.F.R. § 3.352(b)(4) 

The appellant underwent a VA aid and attendance examination 
in April 2004.  The examiner noted that the appellant's wife 
and daughter assisted him in his basic activities of daily 
living such as dressing, bathing, transfer and cutting of 
food.  The examiner stated that the appellant was not 
hospitalized and that he was not bedridden or blind.  The 
examiner also stated that the appellant was perfectly able to 
manage his own financial matters.  The examiner further 
stated that the appellant's capacity to protect himself from 
the hazards and dangers of his daily environment were limited 
due to his major physical impairments, especially since he 
was wheelchair-bound and scooter dependent.  However, the 
examiner did not mention any aspect of the appellant's PTSD 
disability being responsible for the appellant's impaired 
capacity to perform self-care.

The examiner who conducted the May 2004 VA aid and attendance 
examination noted that the appellant home-schooled his 14-
year-old daughter.  (The appellant himself stated that he 
home-schooled his daughter in a written statement submitted 
to the RO in January 2004.)  The examiner stated that the 
appellant was not hospitalized, that he was not permanently 
bedridden, that his vision was not impaired and that he lived 
at home.  The examiner found that the appellant was able to 
manage his benefit payments in his own best interest without 
restrictions.  The examiner also concluded that the appellant 
required assistance to protect himself from the hazards of 
the daily environment.  The examiner provided no indication 
that the need for aid and attendance was due to the 
appellant's PTSD.

The evidence of record includes a statement from the 
appellant's sister dated in October 2005.  She stated that 
she was certified nursing assistant who worked with the 
disabled every day; she did not state that she was licensed 
by the state or any other governmental agency.  She said that 
she had provided assistance and information to the 
appellant's wife and daughter on a weekly basis concerning 
their care of the appellant.

The evidence of record also includes a December 2005 note 
authored by the appellant's treating VA physician.  This 
doctor stated that the appellant required assistance for 
activities of daily living from his wife and daughter.  He 
also stated that without assistance of another person, the 
appellant would not be able to leave his home or protect 
himself from the hazards of daily living.  The doctor further 
stated that if not for the help the appellant received from 
his wife and daughter, the appellant would require services 
of a licensed health are provider.  However, the VA physician 
did not state that the assistance provided by the appellant's 
wife and daughter was under any doctor's regular supervision 
or that he himself provided any oversight at all to the in-
home activities.

Health care services that would qualify the veteran for the 
higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2), include, but are not limited to, 
such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health care training or the regular 
supervision of a trained health care professional to perform.  
38 C.F.R. § 3.352(b)(2).  There is nothing in the medical 
records to show that the appellant required the 
administration of injections or a catheter.  There is no 
evidence that any licensed health care worker made home 
health visits for any purpose.  There is no evidence that any 
required daily assistance performed by the appellant's wife 
or daughter were provided under the supervision of a licensed 
health care professional.  

It is pertinent to note that the provisions regarding the 
basic criteria for a higher level aid and attendance 
allowance are to be strictly construed.  This higher level 
allowance is to be granted only when the veteran's need is 
clearly established, and the amount of services required by 
the veteran on a daily basis is substantial.  38 C.F.R. 
§ 3.352(b)(5).  The competent medical evidence of record 
shows that the appellant's service-connected disabilities 
establish a factual need for the regular aid and attendance 
of another person based on the loss of use of the right hand 
plus anatomical loss of the right leg without ability to use 
a prosthesis and the combination of other disabilities 
involving the extremities.  However, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against a finding that the appellant is in need of a 
higher level of care, provided on a daily basis by a person 
who is licensed to provide such services, or who provides 
such services under the regular supervision of a licensed 
health care professional.  38 U.S.C.A. §1114(r)(2); 38 C.F.R. 
§ 3.352.  Accordingly, a higher level of SMC based on the 
need for special aid and attendance or a higher level of care 
under 38 U.S.C.A. § 1114(r)(2) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001). 

II.  Claim for an earlier effective date

The appellant is seeking an effective date earlier than 
November 14, 2005, for the grant of SMC benefits pursuant to 
38 U.S.C.A. § 114(r)(1).  Veterans who are currently in 
receipt of SMC on account of being in need of the aid and 
attendance of another may be entitled to a higher level of 
SMC under the provisions of 38 U.S.C.A. § 1114(r)(1), if 
[s]he is additionally entitled to SMC under the provisions of 
subsection (o), at the maximum rate authorized under 
subsection (p), or at the intermediate rate authorized 
between the rates authorized under subsections (n) and (o) 
and at the rate authorized under subsection (k).  38 C.F.R. 
§ 3.350(h).

SMC at the (k) rate is warranted if a veteran, as the result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs, or one 
foot, or one hand, or both buttocks, or blindness of one eye, 
having only light perception, has suffered complete organic 
aphonia with constant inability to communicate by speech, or 
deafness of both ears, having absence of air and bone 
conduction, or, in the case of a woman veteran, has suffered 
the anatomical loss of 25 percent or more of tissue from a 
single breast or both breasts in combination (including loss 
by mastectomy or partial mastectomy) or has received 
radiation treatment of breast tissue.  See 38 C.F.R. 
§ 3.350(a).

SMC at the (l) rate is warranted if a veteran, as the result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot, or is blind in both eyes (with visual acuity of 5/200 
or less), or is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  See 38 C.F.R. 
§ 3.350(b).

SMC at the (m) rate is warranted if a veteran, as the result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of both hands, or of both legs at a 
level, or with complications, preventing natural knee action 
with prostheses in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prostheses in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes(having only light 
perception), rendering such veteran so helpless as to be in 
need of regular aid and attendance.  See 38 C.F.R. 
§ 3.350(c).

SMC at the (n) rate is warranted if a veteran, as the result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of both arms at levels, or with 
complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or has suffered blindness without light 
perception in both eyes.  See 38 C.F.R. § 3.350(d).

SMC at the (o) rate is warranted if a veteran, as the result 
of service-connected disability, has suffered disability 
under conditions which would entitle such veteran to two or 
more of the rates provided in one or more subsections (l) 
through (n), no condition being considered twice in the 
determination, or if the veteran has suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 60 percent or more 
disabling and the veteran has also suffered service-connected 
total blindness with 5/200 visual acuity or less, or if the 
veteran has suffered service-connected total deafness in one 
ear or bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at 40 
percent or more disabling and the veteran has also suffered 
service-connected blindness having only light perception or 
less, or if the veteran has suffered the anatomical loss of 
both arms so near the shoulder as to prevent the use of 
prosthetic appliances.  See 38 C.F.R. § 3.350(e).

Pursuant to 38 U.S.C.A. § 1114(p), in the event the veteran's 
service-connected disabilities exceed the requirements for 
any of the rates prescribed in this section, the Secretary 
may allow the next higher rate or an intermediate rate.  In 
the event the veteran has suffered service-connected 
blindness with 5/200 visual acuity or less and (1) has also 
suffered bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at no 
less than 30 percent disabling, the Secretary shall allow the 
next higher rate, or (2) has also suffered service-connected 
total deafness in one ear or service-connected anatomical 
loss or loss of use of one hand or one foot, the Secretary 
shall allow the next intermediate rate. In the event the 
veteran has suffered service-connected blindness, having only 
light perception or less, and has also suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 10 or 20 percent 
disabling, the Secretary shall allow the next intermediate 
rate.  In the event the veteran has suffered the anatomical 
loss or loss of use, or a combination of anatomical loss and 
loss of use, of three extremities, the Secretary shall allow 
the next higher rate or intermediate rate.  See 38 C.F.R. 
§ 3.350(f).

Additional special monthly compensation is available under 
the provisions of 38 U.S.C.A. § 1114(o) if an individual 
establishes entitlement to two or more rates of special 
monthly compensation (no condition being considered twice) 
provided in 38 U.S.C.A. § 1114(l) through (n).  In other 
words, entitlement to this level of special monthly 
compensation would require, in this case, that the veteran is 
in need of regular aid and attendance on two separate bases.  
Entitlement can also be established through paraplegia with 
loss of anal and bladder sphincter control by reason of 
helplessness.  See 38 U.S.C.A. § 1114(o); 38 C.F.R. 
§ 3.350(e).

A veteran receiving the maximum rate under 38 U.S.C.A. 
§ 1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of 38 C.F.R. § 3.352(b).  The 
regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) 
or (p), or was based on an independent factual determination.  
The amount of the additional allowance payable to a veteran 
in need of regular aid and attendance is specified in 
38 U.S.C.A. § 1114(r)(1).  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the RO, in a December 2005 rating decision, 
granted an effective date of November 14, 2005, for the 
assignment of an increased rating of 100 percent for the 
appellant's psychiatric disability.  It was the assignment of 
the 100 percent disability rating that led to the assignment 
of additional SMC benefits at the R-1 rate.  The appellant 
contends that his entitlement to 38 U.S.C.A. § 1114(r)(1) SMC 
benefits should be effective from an earlier date.

The appellant's representative submitted a written request 
for increased SMC on December 23, 1999.  As of that date he 
was assigned a rate of additional SMC at the intermediate 
level between 'm' and 'n' based on the loss of use of the 
right hand with anatomical loss of the right leg with 
prevention of use of a prosthesis (100%) plus additional 
disability from post-traumatic stress disorder (PTSD) rated 
50 percent disabling.

The appellant's representative submitted a written claim for 
special monthly compensation at the R-1 rate in March 2003.  
However, the effective date of an increased evaluation is not 
necessarily the date of the claim.  As discussed in Harper, 
the effective date of increase also depends upon when the 
increase in disability occurred.  If the increase in 
disability occurred after the date of claim, the effective 
date of the increased award cannot be earlier than the date 
of the increase in disability.

The Board will now consider what findings are required to 
establish higher rates of special monthly compensation for 
additional degrees of impairment.  The maximum rate, as a 
result of including helplessness as one of the entitling 
multiple disabilities, is intended to cover, in addition to 
obvious losses and blindness, conditions such as the loss of 
two extremities with absolute deafness and nearly total 
blindness or with severe multiple injuries producing total 
disability outside the useless extremities, these conditions 
being construed as loss of use of two extremities and 
helplessness.  An intermediate rate authorized by this 
paragraph shall be established at the arithmetic mean, 
rounded to the nearest dollar, between the two rates 
concerned.  38 U.S.C.A. § 1114(p).  

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(m) is payable for any of the following conditions:

(i) Anatomical loss or loss of use of both hands;

(ii) Anatomical loss or loss of use of both legs at a level, 
or with complications, preventing natural knee action with 
prosthesis in place;

(iii) Anatomical loss or loss of use of one arm at a level, 
or with complications, preventing natural elbow action with 
prosthesis in place with anatomical loss or loss of use of 
one leg at a level, or with complications, preventing natural 
knee action with prosthesis in place;

(iv) Blindness in both eyes having only light perception;

(v) Blindness in both eyes leaving the veteran so helpless as 
to be in need of regular aid and attendance.

In determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be expected, and the 
determination will be as though there were one in place.  
38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(c).

The appellant was found to be qualified for this level of SMC 
beginning in December 1999 based on his loss use of his right 
hand coupled with his anatomical loss of the right leg 
preventing natural knee action with prosthesis in place.

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(n) is payable for anatomical loss or loss of use of 
both arms at a level or with complications, preventing 
natural elbow action with prosthesis in place; anatomical 
loss of both legs so near the hip as to prevent use of a 
prosthetic appliance; anatomical loss of one arm so near the 
shoulder as to prevent use of a prosthetic appliance with 
anatomical loss of one leg so near the hip as to prevent use 
of a prosthetic appliance; anatomical loss of both eyes or 
blindness without light perception in both eyes.  Amputation 
is a prerequisite except for loss of use of both arms and 
blindness without light perception in both eyes.  If a 
prosthesis cannot be worn at the present level of amputation 
but could be applied if there were a reamputation at a higher 
level, the requirements of this paragraph are not met; 
instead, consideration will be given to loss of natural elbow 
or knee action.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(d).  
Because the appellant has not experienced loss of use of both 
arms or the anatomical loss of both legs or the anatomical 
loss of either arm or blindness, additional SMC benefits at 
the 'n' level are not for application.

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114 (l) through (n) and the intermediate or next higher 
rate provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate, or if 
already entitled to an intermediate rate to the next higher 
statutory rate, under 38 U.S.C.A. § 1114, but not above the 
(o) rate.  38 C.F.R. § 3.350(f)(3).

In the application of this subparagraph, the disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions outlined above.

Because this is a case where the appellant is a veteran who 
had suffered the loss or loss of use of two extremities and 
he was being considered for the maximum rate on account of 
helplessness requiring regular aid and attendance, the latter 
has to be based on need resulting from pathology other than 
that of the extremities.  PTSD is such a separate and 
distinct disability.  Therefore, the appellant was assigned 
SMC benefits from December 1999 at an intermediate level 
between 'm' and 'n' based on loss of use of the right hand 
and anatomical loss of the right foot plus additional 
disability from PTSD at the 50 percent evaluation level.

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(o) is payable for anatomical loss of both arms so near 
the shoulder as to prevent use of a prosthetic appliance; 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.A. 
§ 1114(l) through (n); bilateral deafness rated at 60 percent 
or more disabling (and the hearing impairment in either one 
or both ears is service connected) in combination with 
service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one of both ears is service-
connected) in combination with service-connected blindness of 
both eyes having only light perception or less.  38 U.S.C.A. 
§ 1114; 38 C.F.R. § 3.350(e).  The maximum rate under 
38 U.S.C.A. § 1114(o) is also available when there is 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control; this entitlement is 
through the combination of loss of use of both legs and 
helplessness.  The requirement of loss of anal and bladder 
sphincter control may be met even though incontinence has 
been overcome under a strict regimen of rehabilitation of 
bowel and bladder training and other auxiliary measures.  
However, these benefits are not for application in this case 
because service connection is not in effect for anatomical 
loss or loss of use of both upper or lower extremities, or 
for visual acuity of less than 5/200, or for the loss of 
bowel and bladder control.  While the appellant does have 
service connection for hearing loss, deafness has not been 
clinically demonstrated.

The reason why the appellant is not entitled to the 'o' rate 
of SMC based on the combination of the disabilities of his 
upper and lower extremities is that determinations for 
entitlement under 38 U.S.C.A. § 1114(o) must be based upon 
separate and distinct disabilities.  This requires, for 
example, that where a veteran who had suffered the loss or 
loss of use of two extremities is being considered for the 
maximum rate on account of helplessness requiring regular aid 
and attendance, the latter must be based on need resulting 
from pathology other than that of the extremities.  

If the loss or loss of use of two extremities or being 
permanently bedridden leaves the person helpless, an increase 
is not in order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, be 
taken as entitling to the maximum benefit.  The fact, 
however, that two separate and distinct entitling 
disabilities, such as anatomical loss, or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis, will not 
preclude maximum entitlement.

As set forth above, entitlement to the higher level of 
special monthly compensation ((r)(1) requires that the 
veteran be entitled to compensation at the (o) level, or at 
the maximum rate of the (p) level, or at the intermediate 
rate between (n) and (o) and along with (k).  This 
prerequisite has not been met.  Many of the appellant's 
arguments and evidence have directed at showing he needs the 
skilled or supervised care required for an increase from the 
(r)(1) rate to the (r)(2) rate.  But the first step is the 
(o) rate or its equivalents and that has not been satisfied 
in this case.  Given the evidence, additional special monthly 
compensation based on higher level aid and attendance is not 
payable unless the veteran meets the criteria under 
38 U.S.C.A. § 1114(o) as specified in § 1114(r).  Because the 
appellant does not meet those criteria, as already discussed, 
an earlier effective date for the grant of the (r)(1) 
benefits is not supported by this analysis.

However, in addition to the statutory rates payable under 
38 U.S.C.A. § 1114 (l) through (n) and the intermediate or 
next higher rate provisions, additional single permanent 
disability independently ratable at 100 percent apart from 
any consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 
38 U.S.C.A. § 1114 or if already entitled to an intermediate 
rate to the next higher intermediate rate, but in no event 
higher than the rate for (o).  In the application of this 
subparagraph the single permanent disability independently 
ratable at 100 percent must be separate and distinct and 
involve different anatomical segments or bodily systems from 
the conditions establishing entitlement under 38 U.S.C.A. 
§ 1114 (l) through (n) or the intermediate rate provisions. 
38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(4).

Hence, in this case, it was the assignment of the 100 percent 
disability rating that led to the assignment of additional 
SMC benefits at the R-1 rate.  The effective date for the 
assignment of the 100 percent evaluation for PTSD was 
November 14, 2005.  Therefore, the Board will consider 
whether an effective date earlier than November 14, 2005 is 
warranted for the grant of the 100 percent evaluation for the 
appellant's PTSD disability.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness and a 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
The DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth 
Edition) describes a 41 to 50 rating as involving serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  A 31 to 40 rating is described as 
involving some impairment in reality testing or communication 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking or mood.  The examples 
given included that of a man who avoided friends, neglected 
family and was unable to keep a job.  See 38 C.F.R. § 4.130.

Review of the evidence of record reveals that the appellant 
underwent a VA psychiatric examination in February 2000.  The 
appellant reported that while he tried to stay busy at home, 
he actually did very little at home.  He said that he was not 
able to feel anything.  The appellant reported sleeping 
problems and said that he had recurring dreams about Vietnam.  
He said that he was not receiving any psychiatric treatment 
at present.  The appellant reported problems with 
concentration, memory and anger reactions.  The examiner 
stated that the appellant displayed some depressed feelings 
as well as some deficits in his cognitive functioning.  The 
appellant showed some insight into his problems and the 
examiner considered the appellant's judgment to be adequate.  
The examiner assigned a current global assessment of 
functioning (GAF) score of 52, as well as a past year GAF 
score of 52.

Review of the appellant's VA treatment records dated between 
April 2000 and March 2004 reveals that the appellant 
presented at a VA emergency room with complaints of an 
increasingly stiff neck with pain in September 2000.  He said 
that the day before its onset, he had been pulling a heavy 
cable for several hours.  On examination, the appellant was 
in a wheelchair and he was alert and oriented times three.  
The appellant was discharged to home; there is no indication 
that he was accompanied by any other person.  A November 2001 
orthopedics clinic note indicates that the appellant had 
stopped using his right leg prosthesis recently, that he had 
had increasing difficulty with crutches and that he relied 
more on a wheelchair.  A social worker's note dated in August 
2002 indicates that the appellant complained of depressed 
mood, decreased energy, lethargy, anhedonia, decreased 
motivation, increased appetite and decreased sleep pattern.  
The appellant reported that his concentration was okay and he 
denied feelings of worthlessness and hopelessness.  He also 
denied suicidal and homicidal ideation.  A March 2004 
orthopedics note indicates that the appellant was unable to 
transfer to the examination table.

In June 2003, the appellant presented alone for a VA muscle 
and scars examination.  In a January 2004 written statement, 
the appellant stated that he was unable to support his weight 
for more than a few seconds and sometimes not at all.  He 
stated that his teenage daughter was home-schooled so that 
she could help him while he helped her.  

As previously noted, the appellant underwent VA aid and 
attendance examination in April 2004, and May 2004.  The 
examiners indicated that the appellant was not hospitalized, 
that he was not permanently bedridden, that his vision was 
not impaired and that he lived at home.  Each examiner found 
that the appellant was able to manage his financial affairs 
without restrictions.  The examiners also concluded that the 
appellant required assistance to protect himself from the 
hazards of the daily environment due to his orthopedic 
limitations.  Neither examiner provided any indication that 
the appellant's need for aid and attendance was due to his 
psychiatric disability.

A March 2005 VA ER note indicates that the appellant arrived 
by himself for treatment of a right shoulder lesion.  A fall 
risk evaluation was performed and the appellant was rated on 
the mental status measure as 'oriented at all times'.  A May 
2005 occupational therapist note indicated that the appellant 
was in need of adaptive equipment (motorized wheelchair, door 
knob turners, pen, and handled cup) in order to increase his 
independence and ease his activity completion.  A June 2005 
VA ER note indicates that the appellant arrived again by 
himself in a wheelchair for treatment of a cyst on the right 
side of his back.  There was no clinical documentation of 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name

On August 8, 2005, the appellant was provided mental health 
services in a VA facility.  A biopsychosocial assessment was 
performed.  The appellant complained of increased PTSD 
symptoms; these included flashbacks, nightmares, 
irritability, hyperarousal, distrust, intrusive thoughts, 
night sweats and an inability to be around people.  The 
appellant also reported severe depressive symptoms with 
psychotic features; these included poor sleep with chronic 
waking, visual and auditory hallucinations, suicidal 
thoughts, assaultive ideation, bouts of yelling, screaming 
and throwing things and an impaired capacity to care for 
self.  The appellant said that he had hurt his arm one week 
before due to visual hallucinations.  He also reported having 
memory problems a couple of weeks prior to the examination.  
He said that he had started drinking in 2004.  The 
interviewing social worker assigned a GAF of 35.  Inpatient 
care was recommended due to threats to harm 
self/others/property, inability to perform self-care and 
impaired reality testing with disordered behavior.  A 
September 2005 PTSD clinic note indicated that the appellant 
was not currently psychotic and he denied suicidal and 
homicidal ideation.  A GAF score of 45 was assigned.

On November 14, 2005, the appellant was seen in a VA PTSD 
clinic.  He complained of intrusive memories, nightmares, 
flashbacks, anhedonia, avoidance, social isolation, 
detachment, hyperarousal and difficulty concentrating.  
Mental status testing revealed evidence of ruminations and 
delusions.  He reported visual and tactile hallucinations.  
He denied suicidal and homicidal ideation.  The interviewer 
assigned a GAF score of 45.  Based on these findings, the RO 
increased the PTSD rating to 100 percent.

Applying the provisions of 38 C.F.R. § 3.400(o)(2) and in 
view of the evidence of record, entitlement to an earlier 
effective date of August 8, 2005, for the award of the 100 
percent schedular evaluation for PTSD is warranted.  There is 
VA medical evidence of record on that date demonstrating that 
the appellant was medically determined to exhibit such 
symptoms as delusions or hallucinations, grossly 
inappropriate behavior; danger of hurting self or others, 
severe depressive symptoms with psychotic features and 
inability to perform self care.  At that time his GAF score 
was 35 - an even worse score than the GAF score of 45 
assigned in November 2005.  

However, the evidence of record does not contain any medical 
evidence dated between December 23, 1999 and August 7, 2005, 
indicating that the appellant would be entitled to a 100 
percent rating for his PTSD.  Nor is there any evidence of 
record dated between March 24, 2003 and August 7, 2005, 
indicating that the appellant would be entitled to a 100 
percent rating for his PTSD.  

The effective date of increase is not necessarily the date of 
the claim.  As discussed in Harper, the effective date of 
increase also depends upon when the increase in disability 
occurred.  If the increase in disability occurred after the 
date of claim, the effective date of the increased award 
cannot be earlier than the date of the increase in 
disability.  Therefore, it is clear, in considering whether 
an effective date earlier than August 8, 2005 could be 
assigned, that the later of the two dates, the date of 
receipt of the claim or the date entitlement arose, is to be 
used for the effective date and not the earlier.  Thus, the 
proper effective date, based on the current evidence of 
record, is August 8, 2005, the date of the VA examination 
showing the severity of the appellant's psychiatric symptoms.  

While there are claims for increased SMC dated earlier than 
the August 8, 2005 effective date granted in this decision, 
in the absence of medical evidence showing the appellant was 
medically determined to closely approximate the criteria for 
a 100 percent evaluation for his PTSD disability prior to the 
current effective date of August 8, 2005, the Board must 
conclude that there is no basis upon which to assign an 
earlier effective date than that for the 100 percent rating.  
Therefore, the Board finds that the appellant is not entitled 
to an effective date prior to August 8, 2005, the date 
entitlement arose, for the grant of the 100 percent rating, 
and in turn, for the grant of additional SMC benefits 
pursuant to 38 U.S.C.A. § 1114(r)(1).


ORDER

Entitlement to a higher level of SMC based on the need for 
special aid and attendance or a higher level of care under 
38 U.S.C.A. § 1114 (r)(2), is denied. 

Entitlement to an effective date of August 8, 2005, and no 
earlier, for the assignment of a 100 percent rating for the 
service-connected PTSD disability is granted, subject to the 
regulations governing payment of monetary benefits.

Entitlement to an effective date of August 8, 2005, and no 
earlier, for the grant of SMC benefits under 38 U.S.C.A. 
§ 1114 (r)(1) is granted, subject to the regulations 
governing payment of monetary benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


